The present application 17/015,069, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority

This application has Domestic US application #  63/056,984 filed on 07/27/2020
This application has Domestic US application  # 63/055,783 filed on 07/23/2020
This application has Domestic US application # 63/053,217 filed on 07/17/2020
This application has Domestic US application # 63/052,329 filed on 07/15/2020
This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now  US Patent No. 10990879
 	This application is a CON of US Application # 16/893,295  filed on 06/04/2020  is now US Patent No.10831452
 	This application is a CON of US Application # 16/893,290 06/04/2020 is now US Patent No. 11132403
 	This application is a CON of US Application # 16/893,318 06/04/2020 is now US Patent No. 10915578
 	This application has US Application # 63/034,255 filed on 06/03/2020
This application has US Application # 63/033,063 filed on 06/01/2020
This application has US Application # 63/020,808 filed on 05/06/2020
This application has US Application # 62/959,377 filed on 01/10/2020
This application has US Application # 62/959,481 filed on 01/10/2020
This application has US Application # 62/959,418 filed on 01/10/2020
This application has US Application # 62/897,240 filed on 09/06/2019

DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 8/11/2022
Examiner acknowledges applicant’s preliminary amendment remarks filed on 11/16/2020
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	 Examiner acknowledges applicant statement  “STATEMENT REGARDING IDS PRACTICE”, and “RESCISSION OF DISCLAIMER AND DISAVOWAL” filed on 12/8/2020, but does not constitute an “IDS”. Hence, the statement is not considered. 

Response to Arguments
 	Applicant’s arguments at page 7-11 with respect to claim(s) 6-8,10 have been
considered, for examiners’ response, see discussion below:
a)  Examiner acknowledges applicant’s remarks on double patent rejection, however, nonstatutory double patent rejection is hereby maintained. 

b)  At page 11-13, claim 1, applicant argues: 
 	the combination of Bajic, Shukoor and Anand fails to teach or suggest limitation “determining whether the event message is valid using a set of validator nodes of a peer-to-peer network, wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; 
       in response to a determination that the event message is valid, distributing a validation message indicating that the event message is valid”
Examiner’s response:
	As best understood by the examiner, the prior art of Bajic is directed to simplified version(s) of directed graphs particularly applying input tensor to the directed graph and conditioning the execution of the same (Bajic: Abstract).  The prior art of Bajic teaches vertices in the directed graph connected to the selected selections to form a set of layers particularly identifying each edge in the directed graph as detailed in fig 1, 0006, as such execution of directed graph may require many calculations considering weights, input values, because each edge is associated with respective weight value that is used in calculation of corresponding vertex of each edge.  It is noted that Bajic teaches input to the directed graph provides the values to the vertices of the graph in calculation with the edges of the directed graph (fig 2, 0018).  The prior art of Bajic teaches directed graph is executed with the defined conditions to provide computing values (Bajic: 0023)
	The prior art of Shukoor is directed to visually organizing, prioritizing graph in hierarchical sequence particularly geometric shapes, symbols and like as several values of a data set records in the graphical components (Shukoor: Abstract).  The prior art of Shukoor teaches single layer representing the graph for each of the categories of the graphical objects representing several variables of a single data (Shukoor: 0037), further supports mapping of data elements from the graph data structure with defined functions and conditions as detailed in table 1.  The prior art of Shukoor teaches graph configuration parameters supports not only subcategories functions and  behaviors, but also graph appearances in a selected configuration (Shukoor: 0192)

 	It is however, noted that Bajic does not disclose “category label of a set of mutually exclusive categories”.  On the other hand, Shukoor disclosed “category label of a set of mutually exclusive categories” (Shukoor: Abstract, 0018,0020 – Shukoor teaches hierarchical categories of graphical objects particularly in a hierarchical sequence that including subcategories and data elements.  Shukoor teaches Treemap where visualization of data within “mutually exclusive hierarchical groupings” , also Treemap data in mutually exclusive categories between creating and re-categorization of the data as detailed in 0020) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine visually organizing, prioritizing graphical objects particularly hierarchical levels of categories, subcategories of Shukoor into conditional graph execution that deriving a implied version of directed graph of Bajic et al., because that would have allowed users of Bajic to modify and/or substitute one method with other particularly graphic objects arranged into hierarchical categories assigning specific label, ie., organizing workflow data that corresponds to hierarchical order, while bringing the flexibility of hierarchical categories may be inverted and identified as subtasks from the graph objects (Shukoor (0044) thereby visualization groups data elements into multiple categories labelling as “task cells” (Shukoor: 0043) thus brining the advantage of interactive visuals that allows efficient management of “n” dimensional data  and updating data on-the-fly (Shukoor: 0039-0040).  The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 
	The prior art of Anand is directed to message validation using distributed ledger, more specifically electronic message to identify a set of feature values, parameters in messages and performing validation (Anand: Abstract).  The prior art of Anand teaches security policy management in a enterprise cloud security environment in providing accurate, configurable policies associated with the messages and respective parameters (Anand: 0024).  It is further noted that Anand supports verification module along with the policy module in securing messages including analyzing the messages and enforcing defined security policies (Anand: 0025)
It is however, noted that the prior art of Bajic, Shukoor do not teach “determining whether the event message is valid using a set of validator nodes of a peer-to-peer network, wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; 
       in response to a determination that the event message is valid, distributing a validation message indicating that the event message is valid”
 	On the other hand, Anand disclosed “determining whether the event message is valid using a set of validator nodes of a peer- to-peer network,(Anand: fig 5, element 520, fig 9, 0088 supporting enterprise message, validation with respect to defined policies further Anand teaches peer-to-peer network environment),  “wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; in response to a determination that the event message is valid” (Anand: 0039, fig 1 – Anand teaches peer-to-peer network supporting per enterprise data including security policies), “distributing a validation message indicating that the event message is valid; and storing a value based on the event message on a tamper-evident, distributed ledger encoding records of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on the peer-to-peer network” (Anand: 0036, 0038, 0044).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine message validation in the distributed ledger particularly peer-to-peer network environment of Anand et al., into users of Bajic, Shukoor because that would have allowed users of Bajic, Shukoor to use Anand’s model identifying messages, performing security services in a enterprise where cloud security service (Anand fig 1, 0016) connected via peer-to-peer network thereby protecting not only network configuration but also distributed ledger transactions and related messages such as user identity, messages from multiple senders in a cloud secured environment (Anand: fig 1, 0016).  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
	Examiner applies above arguments to claim 20, and claims 2-19 depend from claim 1.




Statutory Review under 35 USC § 101
Claims 1-19 are directed to A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: obtaining, with a computer system, program state of a self-executing protocol, wherein the program state, have been reviewed.
	Claim 1-19 are appears to be statutory, as non-transitory medium (specification:  ¶ 0041,0047-0048) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).

Claim 20 is directed  to A method comprising: obtaining, with a computer system, program state of a self-executing protocol, wherein the program state, and have been reviewed.
 	Claim 20 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
 	





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 (17/015,069) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.


Instant US application:17/015,069
US Patent No. 10,915,578
Claim 1,20
     A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 

 	obtaining, with a computer system, program state of a self-executing protocol, wherein the program state comprises: 
 	a set of conditional statements; 
 	a first identifier of a first entity; and 
 	a directed graph, the directed graph comprising a set of vertices and a set of directed edges connecting respective pairs of vertices among the set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories; 
 	receiving, at an application program interface of the computer system, an event message comprising a set of parameters; 
       determining whether the event message is valid using a set of validator nodes of a peer-to-peer network, wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; 
       in response to a determination that the event message is valid, distributing a validation message indicating that the event message is valid;
 	selecting, with the computer system, a first subset of vertices triggered by the event message based on the set of parameters; 
 	selecting, with the computer system, a second subset of vertices based on the first subset of vertices, wherein the second subset of vertices is associated with the first subset of vertices via the set of directed edges; 
 	determining, with the computer system, an aggregated parameter based on a subset of conditional statements, wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices, and wherein the respective vertex is associated with a first category label of the set of mutually exclusive categories that is associated to each of the other vertices associated with the subset of conditional statements; and 
 	storing, with the computer system, the aggregated parameter in memory.
Claim 1
      A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
       obtaining, with a computer system, a set of conditional statements, wherein:
    

    a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
        a set of index values index the set of conditional statements, and
        a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
       executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
       a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
       a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
       a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
        modifying a status of a first vertex of the set of vertices based on the first input,
        updating a vertex adjacent to the first vertex; and
         determining, with the computer system, an outcome score based on the set of scores after updating the program state data.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 1-20 of the instant application 17/015,069 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 17/015,069 wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices, while  claim 1 of U.S. Patent No. 10,915,578, a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, is absent of the limitation from instant application 17/015,069 claim 1, as such instant application claim 1 is broader.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.










Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic et al., (hereafter Bajic), US Pub.No. 2018/0293486 published Oct,2018 Shukoor, US Pub.No. 2008/0033777, in view of Anand et al., (hereafter Anand),    US Pub.No. 2019/0166162 published May,2019.

As to claim 1,20 Bajic teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: (Bajic: 0018, line 4-7, 0021, line 1-4, 0046 – Bajic teaches computer implemented methods with the hardware, software executing computer readable medium code)
 	“obtaining, with a computer system, program state of a self-executing protocol, wherein the program state comprises” (0021 – Bajic teaches computer system executing computer program that produces execution data) : 
 	“a set of conditional statements (fig 2, element 204, 0023 – Bajic teaches defining directed graph conditionally executed using collection of execution data to satisfy input; 
 	“a first identifier of a first entity” (fig 4, 0038, line 25-28 – Bajic teaches direct graph defining data structure identifying execution data related to markup, tag including version of the directed graph that specifically identify the respective entities such as tag, values and like); and 
 	“a directed graph, the directed graph comprising a set of vertices and a set of directed edges connecting respective pairs of vertices among the set of vertices” (Bajic: 0006, line 1-11, fig 1 – Bajic teaches directed graph element 100  defining the vertices in the direct graph of CNN or convolutional neural network forms a set of layers and vertices in the direct graph connected section forms layers) , “wherein each respective vertex of the set of vertices is associated with a respective” (Bajic: 0033 – Bajic teaches direct graph with each vertex in the set of vertices producing each execution data value representing relative importance of the corresponding vertex inference tensor); 
 	“receiving, at an application program interface of the computer system, an event message comprising a set of parameters” (Bajic: 0024,0045 – Bajic teaches application program approach of identifying values associated with the weights of specific condition execution of the directed graph exhibits changing he values associated with the vertices, further updates with more accurately due to selected parameters) ; 
 	“selecting, with the computer system, a first subset of vertices triggered by the event message based on the set of parameters” (Bajic: 0036 – Bajic teaches direct graph defining the data structure indicating the specific vertex edges, calculations associated with the selected edge(s) of the directed graph further Bajic also supports defining the triggering condition of execution data indicat(ing) specific edge of that directed graph either low, or high priority); 
 	“selecting, with the computer system, a second subset of vertices based on the first subset of vertices, wherein the second subset of vertices is associated with the first subset of vertices via the set of directed edges” (Bajic: 0019, 0028, 0036-0037 – Bajic teaches data structure selection of vertices from the directed graph and sampled by a factor of S  as detailed in 0028) ; 
 	“determining, with the computer system, an aggregated parameter based on a subset of conditional statements” (Bajic: 0023, fig 2 – Bajic teaches directed graph is conditionally executed using collection of execution data) , “wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices” (Bajic: 0025, 0033, fig 2-3), and “wherein the respective vertex is associated with, that is associated to each of the other vertices associated with the subset of conditional statements” (Bajic: 0035-0036, 0039); and 
 	“storing, with the computer system, the aggregated parameter in memory” (Bajic: 0028, 0032).
 	It is however, noted that Bajic does not disclose “category label of a set of mutually exclusive categories”.  On the other hand, Shukoor disclosed “category label of a set of mutually exclusive categories” (Shukoor: Abstract, 0018,0020 – Shukoor teaches hierarchical categories of graphical objects particularly in a hierarchical sequence that including subcategories and data elements.  Shukoor teaches Treemap where visualization of data within “mutually exclusive hierarchical groupings” , also Treemap data in mutually exclusive categories between creating and re-categorization of the data as detailed in 0020) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine visually organizing, prioritizing graphical objects particularly hierarchical levels of categories, subcategories of Shukoor into conditional graph execution that deriving a implied version of directed graph of Bajic et al., because that would have allowed users of Bajic to modify and/or substitute one method with other particularly graphic objects arranged into hierarchical categories assigning specific label, ie., organizing workflow data that corresponds to hierarchical order, while bringing the flexibility of hierarchical categories may be inverted and identified as subtasks from the graph objects (Shukoor (0044) thereby visualization groups data elements into multiple categories labelling as “task cells” (Shukoor: 0043) thus brining the advantage of interactive visuals that allows efficient management of “n” dimensional data  and updating data on-the-fly (Shukoor: 0039-0040)
 	It is however, noted that the prior art of Bajic, Shukoor do not teach “determining whether the event message is valid using a set of validator nodes of a peer-to-peer network, wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; 
       in response to a determination that the event message is valid, distributing a validation message indicating that the event message is valid”
 	On the other hand, Anand disclosed “determining whether the event message is valid using a set of validator nodes of a peer- to-peer network,(Anand: fig 5, element 520, fig 9, 0088 supporting enterprise message, validation with respect to defined policies further Anand teaches peer-to-peer network environment),  “wherein each node of the peer-to-peer network is communicatively coupled to at least one other node of the peer-to-peer network; in response to a determination that the event message is valid” (Anand: 0039, fig 1 – Anand teaches peer-to-peer network supporting per enterprise data including security policies), “distributing a validation message indicating that the event message is valid; and storing a value based on the event message on a tamper-evident, distributed ledger encoding records of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on the peer-to-peer network” (Anand: 0036, 0038, 0044).
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine message validation in the distributed ledger particularly peer-to-peer network environment of Anand et al., into users of Bajic, Shukoor because that would have allowed users of Bajic, Shukoor to use Anand’s model identifying messages, performing security services in a enterprise where cloud security service (Anand fig 1, 0016) connected via peer-to-peer network thereby protecting not only network configuration but also distributed ledger transactions and related messages such as user identity, messages from multiple senders in a cloud secured environment (Anand: fig 1, 0016)

As to claim 2, the combination of Bajic, Shukoor and Anand  disclosed “storing a value based on the event message on a tamper-evident, distributed ledger encoding records of a plurality of previous values in a directed acyclic graph of cryptographic hash pointers, wherein the tamper-evident, distributed ledger is stored on the peer-to-peer network” (Anand: 0036, 0038, 0044)

As to claim 3, the combination of  Bajic, Shukoor, Anand disclosed “wherein determining the first subset of vertices comprises determining the first subset of vertices at a first node” (Bajic: fig 2, 0018).  On the other hand, Anand disclosed “ the peer-to-peer network before the validation message is received by the first node” (Anand: 0019,       fig 1).

As to claim 4,  the combination of  Bajic, Shukoor, Anand disclosed “wherein the program state further comprises a first identifier of a first entity, the operations further comprising: 
 	“based on a determination that the event message is not valid, sending an     issue notification to a node of the peer-to-peer network associated with the first entity, wherein the issue notification comprises an identifier of the event message”          (Anand: fig2, 0040-0041,0068,0070).

As to claim 5, the combination of  Bajic, Shukoor, Anand  “wherein the program state further comprises a first identifier of a first entity, further comprising: determining a network path from a first node of a peer-to-peer network to a second node of the peer-to-peer network using a breadth first search” (Anand: 0023-0024, fig 1),
 	” wherein the first node received the event message before the second node,     the second node is associated with the first entity, and the network path comprises a plurality of nodes of the peer-to-peer network; and sending data of the event message to the second node from the first node via the network path” (Anand: fig 2, fig 5, 0041-0042,0075).






As to claim 6 the combination of  Bajic, Shukoor, Anand  disclosed:
 	“receiving a second event message within a duration threshold before or after receiving the first event message” (Anand: 0086-0087, fig 8); 
 	“determining whether the second event message causes a vertex of the first subset of vertices to trigger” (Anand: 0077-0078);
 	 “in response to a determination that the second event message causes the vertex of the first subset of vertices to trigger, obtaining a set of triggering parameters of the second event message” (Anand: 0046-0047)  wherein the set of triggering parameters comprise values that satisfy a condition of the vertex” (Anand: 0051); 
 	“determining whether a first value of the first event message and a second value of the second event message differ with respect to the set of triggering parameters; and based on a determination that the first value matches the second value, updating a parameter associated with the second event message to indicate that the second event message is a duplicate event message” (Anand 0051-0052 – Anand defines policy parameters, policy rules used in the enterprise message in order to eliminate any duplicate messages):

As to claim 7 the combination of  Bajic, Shukoor, Anand  disclosed:
 	“retrieving a private conditional statement associated with the first entity, wherein the private conditional statement is not stored in program state accessible to the second entity” (Bajic: 0022-0023); and 
 	“determining whether the private conditional statement is satisfied based on the first subset of vertices or the second subset of vertices” (Bajic: 0024-0025).
As to claim 8 the combination of  Bajic, Shukoor, Anand  disclosed 
 	“wherein a first stored value of the self-executing protocol is stored on a peer-to-peer network, and wherein a first node of the peer-to-peer network is permitted to access the first stored value of the program state, and wherein a second node of the peer-to-peer network is not permitted to access the first stored value” (Anand: 0025-0027).

As to claim 9, the combination of  Bajic, Shukoor, Anand  disclosed:
 	“determining that triggering a first vertex of a pair of vertices of the directed graph causes the cancellation of a second vertex of the pair of vertices of the directed graph, wherein the first vertex is associated with a first conditional statement and the second vertex is associated with a second conditional statement” (Bajic:0023-0025); 
 	“selecting one of the pair parameters, the pair of parameters comprising a first parameter of the first conditional statement and a second parameter of the second conditional statement” (Bajic: 0031-0032); and
 	“determining the aggregated parameter based on the first parameter” (Bajic: 0028).

As to claim 10 the combination of  Bajic, Shukoor, Anand  disclosed :
 	“a first identifier of a first entity, and wherein the first entity is associated with an entity role, the operations further comprising selecting the first entity, wherein selecting the first entity comprises” (Bajic: 0027)
 	“selecting a vertex of the first subset of vertices based on the set of parameters” (Bajic: 0033); and
 	“selecting the first entity based on the entity role being associated with the vertex” (Bajic: 0033-0034).

As to claim 11 the combination of  Bajic, Shukoor, Anand  disclosed :
 	“wherein a second entity is associated the entity role, the operations further comprising sending a second message to the second entity based on the second entity being associated with the entity role” (Anand: 0031-0032).

As to claim 12 the combination of  Bajic, Shukoor, Anand  disclosed :
 	“determining that the first entity is associated with an entity role” (Bajic: 0033-0034);
 	“in response to a determination that the first entity is associated with the entity role, selecting a previous message from a history of messages based on the entity role” (Anand: 0031-0032,0035-0036); and
 	“sending the previous message to the first entity” (Anand: 0067).

As to claim 13, the combination of Bajic, Shukoor Anand disclosed : “providing a user interface (UD), wherein vertices displayed in the UI are colored based on color associations with category labels associated with the vertices, and wherein each respective category label of the set of mutually exclusive categories is associated with a different color” (Shukoor: 0018,0020,0082,0122-0127)
As to claim 14,  the combination of  Bajic, Shukoor, Anand  disclosed :
 	“determining whether a first confirmation key associated with a first representative of the first entity is received” (Anand: 0036);
 	“determining whether a second confirmation key associated with a second representative the first entity is received; and in response to a determination that the first confirmation key and the second confirmation key is received, storing the first confirmation key and the second confirmation key in data storage in association with a record of a transaction between a pair entities comprising the first entity” (Anand: 0036-0037, 0042-0043).

As to claim 15 the combination of  Bajic, Shukoor, Anand  disclosed :
 	“obtaining a score associated with the first entity, wherein the score is associated with a resource type” (Anand: 0064,0070); and 
 	“updating the score based on the set of parameters, wherein the set of parameters comprises the resource type” (Anand: 0070-0071).

As to claim 16 the combination of  Bajic, Shukoor, Anand disclosed :
 	“wherein determining the aggregated parameter comprises determining a sum of values, wherein each respective value used to determine the sum of values is encoded in a respective conditional statement of the subset of conditional statements” (Bajic: 0040-0041,0042)


As to claim 17 the combination of  Bajic, Shukoor Anand disclosed :
 	“the operations further comprising providing a user interface (UD), wherein the UI visually indicates the second subset of vertices based on a difference in color, difference in size, or difference in animation between the second subset of vertices and other vertices of the set of vertices” (Shukoor : 0018-0020,0120-0122) .

As to claim 18 the combination of  Bajic, Shukoor Anand disclosed :
 	“wherein determining the first subset of vertices comprises steps for determining the first subset of vertices” (Bajic: 0018-0019).

As to claim 19 the combination of  Bajic, Shukoor Anand disclosed “wherein determining the aggregated parameter comprises steps for determining the aggregated parameter” (Bajic: 0026,0028-0029).

Conclusion

The prior art made of record
a.  	US Pub. No.  2018/0293486 is directed to direct graph associated with conditional execution of data.	
b. 	US Pub. No. 	2008/0033777 is directed to visually organizing graphical objects having shapes, symbols, features such as color, tight grouping	
c. 	US Pub.No. 2019/0166162 is directed to message validation, performing security services in distributed ledger peer-to-peer network environment.	
	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.














 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154